
	

114 HR 2556 IH: To amend the Federal Water Pollution Control Act to repeal the authorization for program development and implementation grants for coastal recreation water quality monitoring and notification, and for other purposes.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2556
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Salmon introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to repeal the authorization for program
			 development and implementation grants for coastal recreation water quality
			 monitoring and notification, and for other purposes.
	
	
 1.Repeal of program development and implementation grants authorizationSection 406(b) of the Federal Water Pollution Control Act (33 U.S.C. 1346(b)) is amended by adding at the end the following new paragraph:
			
 (5)Repeal of authorityThe Administrator may not make a grant to a State or local government under this subsection after the date of enactment of this paragraph..
		
